Citation Nr: 1315939	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  07-36 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2.  Entitlement to service connection for a lung disorder, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder, claimed as tinea pedis, to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1970, including service in Vietnam; he was awarded the Combat Infantryman Badge (CIB), the Air Medal and the Bronze Star Medal with "V" device.  Additional Reserves service has been indicated in the record.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The prior Board decision, dated June 2011, indicated that service connection for a lumbar spine disorder and a skin disorder of the feet (tinea pedis) was originally denied in a January 1987 rating decision.  That Board decision was incorrect in finding that the entitlement to service connection for a back disability claim had been adjudicated in the January 1987 rating decision.  The rating decision in question considered the severity of the Veteran's back disability in regards to non-service connected pension; not with regard to whether such disability was related to service.  The Veteran's June 1986 claim did not request service connection for the back disability and a June 1986 RO request for VA examination indicates consideration of the back disability is for non-service connected (NSC) purposes.  Thus, the Board is characterizing the claim as one on the merits.  

The issues of entitlement to service connection for a stomach disability, a lung disability, a back disability and a skin disorder on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1987 rating decision, the RO denied a request to reopen a claim of service connection for a skin disorder.

2.  The additional evidence received since the January 1987 rating decision denying the Veteran's application to reopen the claim relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1987 rating decision denying service connection for a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.200, 20.201, 20.302 (2012).

2.  The additional evidence presented since the January 1987 rating decision is new and material, and the claim for service connection for a skin disorder is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reopening a claim for entitlement to service connection for a skin disorder.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2012) or 38 C.F.R. § 3.159 (2012).


New and Material Evidence

The Veteran's claim for entitlement to service connection for a skin disorder of the feet (tinea pedis) was originally denied in a January 1987 rating decision. 

The Veteran was notified of the denial in a notice letter dated January 1987, and he did not appeal.  The January 1987 rating decision, therefore, represents the last final action on the merits of the service connection claims for a skin disorder of the feet.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The January 1987 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273   (1996).  Thus, the Board must consider whether any of the evidence submitted since the January 1987 rating decision constitutes new and material evidence. 

He again sought to reopen the claim, and the RO denied such request in the 
March 2006 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO did not make a finding that new and material evidence has been received to reopen the claims for service connection discussed herein.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  

The Veteran's application to reopen a claim for entitlement to service connection for a skin disorder of the feet, was denied in an unappealed January 1987 rating decision.  At that time, according to the decision which denied the claim, the RO determined that evidence had not been presented to indicate that the Veteran had a current skin disorder of the feet. 

The evidence of record at the time of the January 1987 decision included service treatment records, a VA examination report and the Veteran's statements.

The pertinent evidence added to the record since the May 2006 rating decision consists of post-service treatment records and letters from private physicians, a lay statement, hearing testimony and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes an April 2011 private treatment note which indicates the Veteran has a current diagnosis of tinea pedis.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for tinea pedis is reopened.


ORDER

 New and material evidence having been received, the application to reopen the previous determination regarding service connection for a skin disability is granted.


REMAND

The Board finds that there is additional development which must be undertaken regarding the Veteran's claims of entitlement to service connection.

Service connection may be granted for a disability or injury that was incurred in or aggravated by a claimant's active military service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a) . 

Active military service includes active duty (AD), any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty in the Armed Forces performed by Army Reserve members for training purposes under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the appellant is not entitled to the application of the presumption of soundness or the presumption of aggravation except for his AD.  38 U.S.C.A. §§ 101(24), 106, 1110. 

Initially, the Board notes that the Veteran was convicted of a federal felony offense in August 1992, and sentenced to 25 years in prison.  It appears that he was released from federal prison in January 2011.  While the Veteran has submitted some copies of his prison medical treatment records, it does not appear that the RO/AMC has attempted to get the Veteran's treatment records from the Federal Bureau of Prisons (BOP), as directed by the prior remand.  Thus, such must be accomplished on remand.

The prior Board remand intimated that VA examinations were necessary as the Veteran had not been provided such examinations, although scheduled, due to his prior incarceration.  However, the action paragraphs indicated that the AMC should schedule examinations as deemed necessary.  

The Board additionally notes that the Veteran's claim for a back disability was based on aggravation during his Reserves service.  This was based on a private treatment record from June 1986 which indicated that the Veteran injured his back at work in February 1984.  However, August 1969 and September 1969 service treatment records indicate back trouble with a lumbar muscle spasm.  Thus, the Veteran should be afforded a VA examination to determine whether his current back disability is related to active service or incident of active service. 

On remand, the Veteran should be provided a VA examination to determine if he has a lung disorder due to herbicide exposure.  The Board observes that his February 1970 separation examination from active service indicates an abnormal lung/chest indication.  

Additionally, the Veteran should be provided a VA examination to determine if he has a current stomach disorder which is related to stomach cramps while on active service in September 1969.  A September 1983 examination for Reserves purposes indicates the Veteran had probable peptic ulcer disease.  

With regards to the Veteran's claim for service connection for tinea pedis, there is no indication of treatment for such condition in-service.  However, a September 1986 treatment record indicates that the Veteran developed blistering and scaling of the soles of the feet and the web spaces between the toes.  The examiner indicated that the Veteran had tinea pedis, consistent with the trichophyton mentagrophytes form of tinea pedis common in the soil in Vietnam.  

The duty to assist also requires a medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the Veteran should be afforded VA examinations to determine if he has current lung, back, stomach or skin disabilities related to active service or any incident of active service. 

The Board notes that a May 2011 VA treatment record indicates that the Veteran receives disability benefits from the Social Security Administration.  The Court has held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

2.  Obtain and associate with the claims file relevant VA treatment records not already associated.

3.  Obtain the records from the Veteran's medical treatment while he was incarcerated in a federal prison from 1992 to 2011.

4.  Upon completion of the above, arrange for the Veteran to undergo a VA examination in order to determine the nature and etiology of any back disorder(s) which may be present.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies should be conducted.

The examiner should provide a diagnosis for any back disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disorder is related to any incident of the Veteran's active duty service, specifically noting the record of in-service treatment and the June 1986 treatment record reflecting a back injury at work in February 1984.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

5.  Arrange for the Veteran to undergo a VA examination in order to determine the nature, extent of severity, and etiology of any lung disorder(s) which may be present.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies should be conducted.

The examiner should provide a diagnosis for any lung disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lung disorder is related to any incident of the Veteran's active duty service to include his conceded exposure to Agent Orange, specifically noting the record of a lung abnormality at discharge.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

6.  Arrange for the Veteran to undergo a VA examination in order to determine the nature, extent of severity, and etiology of any stomach disorder(s) which may be present.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies should be conducted.

The examiner should provide a diagnosis for any stomach disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current stomach disorder is related to any incident of the Veteran's active duty service, specifically noting the record of in-service treatment.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

7.  Arrange for the Veteran to undergo a VA examination in order to determine the nature, extent of severity, and etiology of any skin disorder(s) which may be present.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies should be conducted.

The examiner should provide a diagnosis for any skin disorder found on examination, specifically contemplating tinea pedis.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder is related to any incident of the Veteran's active duty service, specifically noting the findings on the September 1986 VA examination report.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

8.  Then, the RO or the AMC should readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


